McGrath North Mullin & Kratz, PC LLO Suite 3700 First National Tower 1601 Dodge Street, Omaha, Nebraska 68102 May 28, 2010 VIA EDGAR Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Attention:Andy Schoeffler, Staff Attorney Re: Valmont Industries, Inc. Form 10-K for the fiscal year ended December 26, 2009 Filed February 23, 2010 File #1-31429 Dear Mr. Schoeffler: We are counsel for Valmont Industries, Inc. (the “Company”), and on behalf of the Company we acknowledge receipt of the letter dated May 27, 2010 from the Division of Corporation Finance related to the above-referenced filing.Due to the internal review process of the subject matter raised inthe letter, the Company will require additional time to respond tothe Division'scomments.As discussed, the Company expects to deliver its response tothe letter on or before Friday, June 25, 2010. Please call me at (402) 633-1402 if you have any questions. Sincerely, /s/Guy Lawson Guy Lawson GL:mlc cc: Terry McClain Mark Jaksich David L. Hefflinger
